Citation Nr: 0840424	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri

THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for ulcers due to 
herbicide exposure.

5.  Entitlement to service connection for a right ankle 
condition.

6.  Entitlement to service connection for heart surgery to 
include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for right eye bleeding.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an initial compensable evaluation for 
service-connected diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January and August 2006 rating decisions by which the RO 
denied the service connection claims cited above and granted 
service connection for, in pertinent part, diabetic 
retinopathy.  The veteran is disputing the denials of service 
connection and contesting the initial evaluation assigned to 
the service-connected diabetic retinopathy. 

In September 2007, the veteran testified at a hearing before 
the undersigned at the RO.  

The veteran submitted additional medical evidence in 
conjunction with his hearing.  He waived initial RO 
consideration of the new evidence.  38 C.F.R. § 20.1304 (c) 
(2008).  

The issues of entitlement to service connection for 
hypertension to include as secondary to service-connected 
diabetes mellitus, ulcers due to herbicide exposure, heart 
surgery to include as secondary to service-connected diabetes 
mellitus, bleeding right eye, bilateral hearing loss, and 
tinnitus and entitlement to an initial compensable evaluation 
for diabetic retinopathy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from skin 
cancer.

2.  A right knee disability is not shown to be related to the 
veteran's active duty service.

3.  A right ankle disability is not shown to be related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  A right knee disability was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A right ankle disability was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

        In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice 
consistent with Dingess was provided in May 2006.  

The VCAA duty to notify was satisfied by way of letter sent 
to the veteran in October 2005 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was provided in December 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records as well as the service treatment records, and 
the veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The veteran was afforded a VA medical 
examination in December 2005.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the issues 
decided herein that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Skin cancer

The service treatment records do not indicate a diagnosis of 
skin cancer.  Indeed, skin cancer was not found until decades 
after service when, in August 1994, a diagnostic biopsy of 
the frontal scalp revealed squamous cell carcinoma.  

To the extent that the veteran is claiming entitlement to 
service connection for squamous cell carcinoma on a 
presumptive basis, it must be denied.  38 C.F.R. §§ 3.307, 
3.309.  Under 3.309(a) tumors manifesting within a year of 
service are deemed service connected.  The veteran's cancer 
did not appear until some 30 years after separation, such 
that the presumption under 3.309(a) is inapplicable.  
Furthermore, squamous cell carcinoma is not on the enumerated 
list of conditions presumptively linked to Agent Orange 
exposure.  Thus, service connection for the veteran's skin 
cancer under 3.309(e) is not warranted.

A review of the record strongly suggests that the veteran's 
squamous cell carcinoma resolved with treatment.  Medical 
evidence dated subsequent to 1994 does not indicate 
recurrences of the cancer.  In fact, squamous cell carcinoma 
is rarely if ever mentioned in subsequent medical evidence, 
and the December 2005 VA general medical examination report 
does not reflect any current concern regarding squamous cell 
carcinoma.  In the absence of recurrent disease in almost a 
decade and a half and the lack of any current evidence of 
disability, the Board finds that the veteran's squamous cell 
carcinoma resolved.  The granting of service connection 
requires a current disability.  Because the veteran is not 
shown to be suffering from squamous cell carcinoma, service 
connection for that disease is denied.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right knee 

The service treatment records do not indicate any complaints 
or treatment related to the right knee.  

During a December 2005 VA medical examination, the veteran 
indicated that there were workman's compensation records 
concerning the right knee.  The examiner asserted that no 
findings as to the right knee could be made in the absence of 
these records.  Following the December 2005 VA medical 
examination, a considerable amount of medical evidence was 
associated with the claims file.  None of it concerned the 
right knee.  The veteran indicated in a signed October 2007 
statement that workman's compensation records were 
unavailable, without which, as stated above, no findings 
regarding the right knee could be rendered.  As such, there 
is no competent medical evidence of a current right knee 
disability.  The Board observes, moreover, that the veteran 
himself is not shown to be competent to render medical 
opinions and diagnoses upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In the absence of a 
confirmed diagnosis of a right knee disability, service 
connection for such is denied.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.

The Board observes that it need not obtain any further 
medical opinion regarding the right knee.  Normally, under 
VCAA, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed right knee disability to service, a medical 
opinion regarding whether the veteran's claimed right knee 
disability is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Right ankle

In November 1964, the veteran sustained a right ankle sprain 
playing basketball.  The veteran received no documented in-
service treatment for the right ankle thereafter.  On 
separation, the veteran failed to report any bothersome right 
ankle symptomatology, and the separation medical examination 
report reflects no abnormalities of the lower extremities or 
feet.

On VA examination in December 2005, the veteran told the 
examiner that he sprained his right ankle after service 
during his employment with United Parcel Service.  The 
examiner diagnosed a right ankle sprain in service with work-
related injuries following discharge from service.  The 
examiner observed that medical records regarding the post-
service right ankle injuries would have to be obtained before 
an opinion regarding the etiology of any current right ankle 
disability could be rendered.

In a signed October 2007 written statement, the veteran 
asserted that medical records concerning his right ankle were 
destroyed.

As the evidence suggests, an opinion regarding the etiology 
of a right ankle disability would entail speculation in the 
absence of medical records related to post-service right 
ankle injuries.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of a demonstrated nexus 
between any current right ankle disability and service, 
service connection for a right ankle disability is denied.  
Id.; 38 C.F.R. § 3.303.  The Board observes that a reasonably 
conclusive and favorable opinion as to the etiology of the 
claimed right ankle disability would be necessary for the 
granting of service connection in this instance.  Id.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Service connection for skin cancer is denied.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


REMAND

Further development of the evidence is necessary in order to 
resolve the remaining matters on appeal.

The claims file contains VA outpatient treatment records 
dated from January 28, 2005 and after.  The veteran was 
afforded a VA general medical examination in December 2005.  
In the examination report, the examiner indicated that she 
had reviewed VA electronic records dating back at least to 
2001.  These records are in the constructive possession of 
the Board and may well be relevant in deciding the remaining 
issues on appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Thus, all VA clinical records 
pertaining to the veteran and dated before January 28, 2005 
must be associated with the claims file.

In addition to the foregoing, the record reflects that the 
veteran has received further VA medical treatment concerning 
the disabilities at issue herein.  These should be associated 
with the claims file.

Regarding hearing loss and tinnitus, a new VA audiologic 
examination must be scheduled.  The veteran asserts that he 
was exposed to excessive noise in service in association with 
his occupation as a heavy equipment operator and that he did 
not provide the August 2006 VA audiologic examiner correct 
information as to the time of onset of hearing loss.  As 
well, the August 2006 VA examiner failed to provide an 
opinion regarding the etiology of tinnitus.  When reexamined, 
the presence of hearing loss and tinnitus should be assessed, 
and an opinion regarding etiology should be provided.

Furthermore, a further VA eye examination should be provided 
in order to evaluate the current severity of the veteran's 
service-connected diabetic retinopathy and for a diagnosis of 
all abnormalities of the right eye, if any.  If any 
nonservice-connected abnormalities of the right eye are 
found, an opinion regarding etiology should be provided.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
clinical records dated before January 28, 
2005 and after February 2, 2007.

2.  Schedule a VA audiologic examination 
for a determination of whether the veteran 
suffers from bilateral hearing loss and/or 
tinnitus.  If so, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the hearing loss and/or tinnitus are 
related to service.  Pertinent documents 
in the claims file should be reviewed in 
conjunction with the examination, and the 
examination report should indicate whether 
the claims file was reviewed.  A rationale 
for all opinions and conclusions should be 
provided.

3.  Schedule a VA eye examination for a 
determination of the current severity of 
the veteran's service-connected diabetic 
retinopathy.  All symptoms and 
manifestations should be enumerated.  The 
examiner should also list all 
abnormalities of the right eye and 
indicate whether any such nonservice-
connected disorder is at least as likely 
as not (50 percent or greater likelihood), 
related to service or to a service-
connected disability.  Pertinent documents 
in the claims file should be reviewed in 
conjunction with the examination, and the 
examination report should indicate whether 
the claims file was reviewed.  A rationale 
for all opinions and conclusions should be 
provided.

4.  Undertake any other development deemed 
necessary and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


